Title: To James Madison from James Maury, 24 March 1808
From: Maury, James
To: Madison, James



Sir
American Consulate Liverpool 24th. March 1808.

I have the honor to inclose you a Copy of the Protest of Charles Remington, late Master of the American Brigantine Vesta & of William Phillips & Edward Munro, Mariners, stating the capture of this Vessel by the British Privateer Lancashire Witch & the names of the Crew taken out of the Vesta & put on board the said Privateer.  I have the honor to be With perfect respect Your Mo Ob Servt.

James Maury

